          Case 1:20-cv-11600-LTS Document 14 Filed 10/05/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS


 COMMONWEALTH OF MASSACHUSETTS,
                                                           Civil Action No. 1:20-cv-11600-LTS
                             Plaintiff,

                        v.

 UNITED STATES DEPARTMENT OF
 EDUCATION; and BETSY DEVOS, in her
 official capacity as Secretary of the United States
 Department of Education,

                        Defendants.




 FARAH NOERAND,
                                                           Civil Action No. 1:20-cv-11271-LTS
                             Plaintiff,

                        v.

 BETSY DEVOS, in her official capacity as
 Secretary of the United States Department of
 Education, and THE UNITED STATES
 DEPARTMENT OF EDUCATION,

                             Defendants.


                 JOINT STATUS REPORT AND PROPOSED SCHEDULE

       Pursuant to the Court’s order of September 3, 2020, in the above-captioned cases,

respectively, the parties submit this joint status report proposing a schedule for further

proceedings in these cases.
          Case 1:20-cv-11600-LTS Document 14 Filed 10/05/20 Page 2 of 3



       Due to the similarity of the issues that the two cases present, in order to avoid duplicative

and unnecessary briefing in these matters, and in the interest in judicial economy, the

Commonwealth of Massachusetts, Farah Noerand, and the defendants in both matters hereby

agree and propose that:

       1. Defendants will answer the complaints in both cases by November 23, 2020.

       2. Defendants will file an administrative record in both cases by December 4, 2020.

       3. By January 4, 2020, the parties will file a status report to propose a schedule for

           disposition of the case.

Date: October 5, 2020

                                              Respectfully submitted,

                                              MAURA HEALEY
                                              Attorney General
                                              Commonwealth of Massachusetts

                                              /s/ Abigail B. Taylor
                                              Abigail B. Taylor
                                              Jonathan Burke
                                              Abrisham Eshghi
                                              David Ureña
                                              Assistant Attorneys General
                                              Office of the Attorney General
                                              One Ashburton Place
                                              Boston, MA 02108
                                              Tel. (617) 727-2200
                                              abigail.taylor@mass.gov
                                              jonathan.burke@mass.gov
                                              abrisham.eshghi@mass.gov
                                              david.urena@mass.gov

                                              FARAH NOERAND
                                              By her attorneys,

                                              /s/ Rachel C. Hutchinson
                                              Dean Richlin (Bar Roll No. 419200)
                                              Jeremy W. Meisinger (Bar Roll No. 688283)


                                                     2
Case 1:20-cv-11600-LTS Document 14 Filed 10/05/20 Page 3 of 3



                           Rachel C. Hutchinson (Bar Roll No. 696739)
                           FOLEY HOAG LLP 155 Seaport Boulevard
                           Boston, Massachusetts 02210 Telephone: (617)
                           832-1000
                           Facsimile: (617) 832-7000
                           ehutchinson@foleyhoag.com

                           Iris Gomez (Bar Roll No. 201000)
                           Deirdre M. Giblin (Bar Roll No. 566547)
                           MASSACHUSETTS LAW REFORM INSTITUTE
                           40 Court Street, Suite 800 Boston, MA 02108

                           ELISABETH DEVOS, SECRETARY OF THE
                           UNITED STATES DEPARTMENT OF
                           EDUCATION, AND THE UNITED STATES
                           DEPARTMENT OF EDUCATION

                           By their attorney,

                           Andrew E. Lelling
                           United States Attorney

                           By:

                           /s/ Annapurna Balakrishna
                           Annapurna Balakrishna (Bar Roll No. 655051)
                           Assistant United States Attorney
                           United States Attorney’s Office
                           1 Courthouse Way – Suite 9200
                           Boston, MA 02210
                           Telephone: 617-748-3111
                           annapurna.balakrishna@usdoj.gov




                                  3
